Citation Nr: 1820867	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  16-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than December 31, 2013, for the grant of service connection for bilateral hearing loss and tinnitus 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1952 to December 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In this decision, the RO granted service connection for bilateral hearing loss, and evaluated it as 10 percent disabling, effective December 31, 2013.  The RO also granted service connection for tinnitus and evaluated it as noncompensably disabling, effective December 31, 2013.  In the October 2015 notice of disagreement (NOD), the Veteran sought an earlier effective date for the grant of service connection for these disorders.  The Veteran perfected a timely appeal of this decision in March 2016.   

The Board remanded this case in September 2017 for additional development.  Specifically, the Board directed to RO to retrieve all treatment records, including those from Loma Linda VA Medical Center (VAMC), dated from 2006 to August 2007.  The remand directive also indicated that a 2006 VAMC audiological examination should be obtained and associated with the claims file.  2006 and 2007 records from Loma Linda VAMC, including a July 2006 audiological examination, have now been associated with the claims file.  Accordingly, the Board finds that the remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran filed his first and only claim for service connection for bilateral hearing loss and tinnitus in December 2014.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 3, 2013, are not met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he is entitled to an effective date in 2006, because he began receiving treatment for his hearing loss at a VAMC in 2006.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim, or a claim reopened after final adjudication of compensation, shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Public Law 115-154, Section 506, amended 38 U.S.C. § 5110 to allow up to a one-year retroactive effective date award of disability compensation based on fully developed original claims for compensation that VA received from August 6, 2013, through August 5, 2015.  

During the pendency of this appeal, VA amended it regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises, and eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims.  See 79 Fed. Reg. 57,696 (Sep. 25, 2014) (effective Mar. 24, 2015).

Prior to this change, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Considering the evidence of record under the laws and regulations as set forth above, the Board finds that December 31, 2013, is the correct date for the grant of service connection for bilateral hearing loss and tinnitus.  

The Veteran first filed his claim for service connection for bilateral hearing loss and tinnitus in December 2014.  The claim for service connection was granted in a July 2015 rating decision.  The RO assigned an effective date of December 31, 2013, one year prior to the original claim, based on Public Law 115-154, Section 506.  The record does not indicate that the Veteran filed either an informal or formal claim prior to December 2014 for hearing loss and tinnitus, or for any other disability.  

The Board acknowledges that the Veteran first sought medical treatment for his hearing loss in 2006.  However, VA cannot pay benefits unless a claim is filed.  In this case, the Veteran did not file his claim for service connection until December 2014.  As such, the VA cannot award benefits back to 2006, year the Veteran began treatment, because no claim was filed.  

Based on the laws and regulations, the Veteran is not entitled to an effective date earlier than December 31, 2013 for grant of service connection for bilateral hearing loss and tinnitus.  There is no reasonable doubt to be resolved in this case.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date prior to December 31, 2013 for grant of service connection for bilateral hearing loss and tinnitus, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


